United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-2157
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Arkansas.
Antonio Alfaro,                        *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: November 1, 2011
                                 Filed: November 4, 2011
                                  ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Antonio Alfaro pleaded guilty to distributing methamphetamine, in violation
of 21 U.S.C. § 841(a)(1). The district court1 sentenced him to 97 months in prison
and 4 years of supervised release. On appeal, his counsel has moved to withdraw and
filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence was substantively unreasonable.




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
       We conclude that the district court did not impose an unreasonable sentence.
The record reflects that the court considered relevant 18 U.S.C. § 3553(a) factors,
explained why it chose not to vary downward, and imposed a sentence at the low end
of the undisputed Guidelines range. See United States v. Feemster, 572 F.3d 455,
460-61 (8th Cir. 2009) (en banc).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issue. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment.
                      ______________________________




                                        -2-